Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/16/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Walter C. Pledger (Reg. No. 55540), Attorney of Record, on 02/08/2021.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method for designing a composite material in which reinforcement fiber base materials are laminated, the composite material including a hole extending in a lamination direction of the reinforcement fiber base materials and a reinforcement part provided around the hole, the method comprising:
calculating a strain value generated in the composite material based on design factors and a predetermined load condition, the design factors including a shape of the hole, a shape of the reinforcement part, and an orientation angle of each of the 
optimizing the design factors based on a genetic algorithm such that the calculated strain value at a rim of the hole and the reinforcement part tends to decrease;
the genetic algorithm including:
generating a piece of genetic information on the shape of the hole, a piece of genetic information on the shape of the reinforcement part, and a piece of genetic information on the orientation angle according to a predetermined limiting condition to generate a plurality of individuals having the different pieces of genetic information;
calculating the strain value generated in the composite material under the predetermined load condition based on an outer peripheral shape of the outermost layer of the reinforcement part in one quadrant for each of the individuals, wherein the outer peripheral shape of the outermost layer of the reinforcement part in the one quadrant is determined by interpolating a first reinforcement part defining point, a second reinforcement part defining point, and a third reinforcement part defining point according to the predetermined limiting condition that is an allowable range;
sequentially selecting at least two individuals, one of the at least two individuals having smallest strain values relative to other individuals;
genetically manipulating the pieces of genetic information using the selected individuals to newly generate individuals having the different genetic information; and
calculating, when a predetermined condition is met while repeatedly performing the calculating of the strain value and the genetically manipulating on the individuals generated at the genetically manipulating, an individual having the smallest strain value among the individuals as an optimal solution;
and manufacturing the composite material based on the optimized design factors, 
wherein the outer peripheral shape of an outermost layer of the reinforcement part includes the first reinforcement part defining point, the the third reinforcement part defining point in one quadrant in an X-Y coordinate system orthogonal to the lamination direction,
the first reinforcement part defining point is a preset coordinate point on a Y-axis,
the second reinforcement part defining point is a coordinate point neither on an X-axis nor on the Y-axis,
the third reinforcement part defining point is a coordinate point on the X-axis, and
the piece of genetic information on the shape of the reinforcement part is information on an X-coordinate of the second reinforcement part defining point, a Y-coordinate of the second reinforcement part defining point, and an X-coordinate of the third reinforcement part defining point.





2. (Cancelled)  

3. (Previously presented) The computer-implemented method according to claim 1, wherein 
each of the individuals includes the piece of genetic information on the shape of the hole, the piece of genetic information on the shape of the reinforcement part, and the piece of genetic information on the orientation angle, and 
the method further comprises calculating optimal solutions for the shape of the hole, the shape of the reinforcement part, and the orientation angle en masse.  

4. (Previously presented) The computer-implemented method according to claim 1, wherein 
each of the individuals is one of an individual for the piece of genetic information on the shape of the hole, an individual for the piece of genetic information on the shape of the reinforcement part, and an individual for the piece of genetic information on the orientation angle, and 
the method further comprises calculating optimal solutions in the order of the shape of the hole, the shape of the reinforcement part, and the orientation angle.  

5. (Currently Amended) The computer-implemented method according to claim 1, wherein 
the shape of the hole includes a first hole defining point, a second hole defining point, and a third hole defining point in one quadrant in an X-Y coordinate system orthogonal to the lamination direction, 
the first hole defining point is a preset coordinate point on a Y-axis, 
the second hole defining point is a coordinate point neither on an X-axis nor on the Y- axis, 
the third hole defining point is a coordinate point on the X-axis, 
the piece of genetic information on the shape of the hole is information on an X-coordinate of the second hole defining point, a Y-coordinate of the second hole defining point, and an X-coordinate of the third hole defining point, and 
the calculating the strain value generated in the composite material under the predetermined load condition further includes 

calculating the strain value generated in the composite material based on the calculated shape of the hole.  

6-8. (Cancelled)


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Todoroki 1995 (NPL: Application of genetic algorithms to stiffness optimization of laminated composite plates with stress-concentrated open holes, 1995) teaches a optimization method for reducing the strain energy concentration in unidirectional CFRP laminated composite plates that use genetic algorithm to a hole model base on the relationship between fiber orientation and gene.
2) Todoroki 2007 (NPL: Structural design for CF/GF hybrid wind turbine blade using multi-objective genetic algorithm and Kriging model response surface method, 2007) teaches an optimization method for design factors of finite element model of CF/GF hybrid blade structure using multi-objective genetic algorithm and constraint conditions. Kriging method is used to approximate constraint functions.

4) Krog (US 2010/0121625 A1) teaches a method of designing a composite laminate based on continuous sizing optimization to interpolate properties values.   
5) Huang et al (NPL: Optimization of fiber orientations near a hole for increased load-carrying capacity of composite laminates, 2005) teaches a method for optimizing the fiber orientations near hole in a single layer of multilayer composite laminates for increased strength. The fiber orientation distribution is represented by a bilinear interpolation function constructed through its four node fiber angles and is optimized by genetic algorithm. 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: 
“the genetic algorithm including:
generating a piece of genetic information on the shape of the hole, a piece of genetic information on the shape of the reinforcement part, and a piece of genetic information on the orientation angle according to a predetermined limiting condition to generate a plurality of individuals having the different pieces of genetic information;
calculating the strain value generated in the composite material under the predetermined load condition based on an outer peripheral shape of the outermost layer of the reinforcement part in one quadrant for each of the individuals, wherein the outer peripheral shape of the outermost layer of the reinforcement part in the one quadrant is determined by interpolating a first reinforcement part defining point, a second reinforcement part defining point, and a third reinforcement part defining point according to the predetermined limiting condition that is an allowable range;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1 and 3-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129